DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inconspicuous wearable device" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected for depending upon itself. The claim will be interpreted as if it were dependent from claim 7.
Claims 2-15 are rejected for depending from rejected claim 1 and therefore containing the same limitation that is lacking antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 20190043329) in view of Yafuso (US 20030030561).

Regarding claim 1, An automated child monitoring system, the automated child monitoring system comprising: a wearable device comprising: a hardware processor; a memory communicatively coupled to the hardware processor; (“In accordance with an aspect of the present disclosure, there is provided a device for monitoring an individual comprising: a monitor controller comprising a memory of computer-implementable steps and a database of predetermined target conditions; a monitoring device physically associated with the monitored individual and in communication with the controller, the monitoring device providing for detecting a real-time condition status of the monitored individual; an interface accessible to a monitor of the individual being in communication with the controller arrangement and the monitoring device, the memory of computer implementable steps comprising: receiving the real-time condition status from the monitoring device; comparing the real-time condition status with the target conditions so as to identify a match; signaling the monitor via the interface when a match between a given real-time condition status and a target condition has been made” Fitzpatrick, paragraph 7)
a microphone configured to record audio within a pre-defined distance of a child, wherein the wearable device is wearable by the child; (“The monitoring device 12 may comprise a GPS, a RFID unit, an emitter, a sensor, a detector, a moisture sensor, a motion detector, a light detector, a temperature detector, a microphone, an application running on the processor of a host device, a controller (e.g. micro-processor) with a memory of computer implementable steps and other types of suitable tracking devices within the context of the present disclosure and any combination thereof” Fitzpatrick, paragraph 34)
one or more sensors configured to detect one or more activities of the child, wherein the one or more activities comprises at least one of: drinking, vaping, smoking, a presence of a threat for the child; (“For example, a child associated with the device 12 may move away from their parent (the monitor) who is holding a handheld device comprising the controller 14 and the interface 16. The parent and child may be at a public place (such as a mall) and an unauthorized distance is detected between the two and signaled to the parent. In another example, during the time of day that the child should be at school, and the child is at another location, this different location is detected and signaled to the parent, teacher etc. In another example, the child being monitored is moving at an unauthorized velocity (such as being in a vehicle) during the time the child is supposed to be walking from school to another activity. This unauthorized velocity is signaled to the parent. In another embodiment, the motion detector of the device 12 detects unauthorized motions such as a child being swooped up, carried, or the child struggling, these unauthorized motions are target conditions 26 that are signaled to the parent, the teacher, the invigilator, the supervisor etc. In another non-limiting example, the moisture detector of the device 12, detects a high level of moisture indicative of the child being in water (pool, lake etc.) this target condition is signaled to the monitor. In another example, the light detector of the device 12 detects a lack of sufficient light during an unauthorized time of day (e.g. noon), for an unauthorized time frame; this condition status is indicative of a child being in an enclosed area lacking light, this condition status is matched with a target condition 26 and signaled to the monitor via the interface 16. In another embodiment, a target condition 26 can be an unauthorized, low or high temperature (e.g. indicating outdoors). In yet another example, the target condition 26 may be an unauthorized sound indicative of accident, gun shot, alarm, yelling, crying etc. In still another example, the target condition 26 may be a word, such as Help. Of course, a variety of target conditions can be contemplated within the scope of the present disclosure and included within the database 24” Fitzpatrick, paragraph 39)
and a hub unit communicably coupled to the inconspicuous wearable device, wherein the hub unit is configured to control one or more operations of the inconspicuous wearable device, wherein the hub unit is configured to generate a real-time report of the child and further provide one or more alarms to a user of the remote device. (“In accordance with an aspect of the present disclosure, there is provided a device for monitoring an individual comprising: a monitor controller comprising a memory of computer-implementable steps and a database of predetermined target conditions; a monitoring device physically associated with the monitored individual and in communication with the controller, the monitoring device providing for detecting a real-time condition status of the monitored individual; an interface accessible to a monitor of the individual being in communication with the controller arrangement and the monitoring device, the memory of computer implementable steps comprising: receiving the real-time condition status from the monitoring device; comparing the real-time condition status with the target conditions so as to identify a match; signaling the monitor via the interface when a match between a given real-time condition status and a target condition has been made” Fitzpatrick, paragraph 7 – the monitoring device is controlling the operation of the other components to operate and detect a report of the monitored user and transmit that to the monitor device)
The claimed a speaker configured to play an audio received from a remote device via a transceiver is not specifically disclosed by Fitzpatrick. Yafuso discloses a child monitoring device with a speaker for playing audio (“Additionally, where a mobile unit 200 includes the appropriate hardware such as microphone and speaker, a voice link may be established between the parent unit and the child unit to allow direct communication” Yafuso, paragraph 97). Modifying Fitzpatrick to include a speaker for communication between the monitored and monitor units would increase the overall utility of the system by providing the user with a means for communication. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fitzpatrick according to Yafuso.

Regarding claim 2, The automated child monitoring system of claim 1, wherein the one or more operations comprise controlling the speaker of the wearable device and content played using the speaker, controlling operation of the one or more sensors. (“Additionally, where a mobile unit 200 includes the appropriate hardware such as microphone and speaker, a voice link may be established between the parent unit and the child unit to allow direct communication” Yafuso, paragraph 97)

Regarding claim 3, The automated child monitoring system of claim 1, wherein the one or more alarms are provided using at least one of: tactile feedback, audio sound, display alert. (“the controller implements the step of signaling the matched target condition 26 to the monitor (parent, teacher, caregiver, health care professional etc.) via the interface 16 by way of a signal 28 which can be a visual message, an audio message, a vibration or any combination thereof” Fitzpatrick, paragraph 37)

Regarding claim 4, The automated child monitoring system of claim 1, wherein the wearable device and the wearable device are paired so that the remote device displays the location of the child. (“Furthermore, the parent can go to the dispatch center and see a map of the coverage area showing the location of their child units. Additionally, if the dispatch center or parent suspect a kidnapping, such as if the wristband has been disconnected, park security personnel may be summoned immediately to the point where the disconnection occurred to locate the child” Yafuso, paragraph 98)

Regarding claim 6, The automated child monitoring system of claim 1, wherein the one or more sensors are configured to detect changes in physiological parameters associated with the child, wherein the physiological parameters comprise temperature, blood pressure, and heart rate. (“In an embodiment, the monitoring device is selected from the group consisting of: a GPS, a RFID unit, a Bluetooth unit, an emitter, a sensor, a detector, a moisture sensor, a motion detector, a light detector, a temperature detector, a microphone, an application running on the processor of a host device, a controller with a memory of computer implementable steps and any combination thereof” Fitzpatrick, paragraph 12)

Regarding claim 10, The automated child monitoring system of claim 1, wherein the one or more sensors comprises temperature sensor, smoke sensor, proximity sensor, noise sensor, and imaging sensor. (“In an embodiment, the monitoring device is selected from the group consisting of: a GPS, a RFID unit, a Bluetooth unit, an emitter, a sensor, a detector, a moisture sensor, a motion detector, a light detector, a temperature detector, a microphone, an application running on the processor of a host device, a controller with a memory of computer implementable steps and any combination thereof” Fitzpatrick, paragraph 12)

Regarding claim 13, The automated child monitoring system of claim 10, wherein the noise sensor is configured to detect a noise nearby to the child, wherein when the child is an environment where the noise level is above a pre-defined threshold then the user of the remote device is alerted about the same. (“In yet another example, the target condition 26 may be an unauthorized sound indicative of accident, gun shot, alarm, yelling, crying etc.” Fitzpatrick, paragraph 39)

Claim(s) 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Yafuso and further in view of Crawford (US 20150109126).

Regarding claim 5, The automated child monitoring system of claim 1, wherein the remote device is wearable by the user of the remote device. (Yafuso: figures 2B and 2C – the devices being wearable watch-type devices)
The wherein the wearable device further comprises a lock, wherein the lock is operated by the remote device is not specifically disclosed by Fitzpatrick and Yafuso. Crawford teaches a parent child monitoring device with a locked child unit that is unlocked through the parent unit (“The present invention provides a child monitoring system that includes a parental unit and a child unit. The parental unit includes a band having a housing thereon, wherein the band can be worn around a user's wrist so as to resemble a watch. The housing includes a microprocessor, a display, an alarm, a speaker, a microphone, a wireless transceiver, and a vibration motor. The parental unit is paired with a child unit that comprises a bracelet having a microprocessor, a wireless transceiver, a camera, a speaker, a microphone, and a GPS chip therein. The parental unit is adapted to display the location of the child unit as determined by the GPS chip thereon. Further, the parental unit and child unit can be used so that the users can communicate with one another. The child unit may further include a lock thereon that is adapted to be locked or unlocked by means of the parental unit so as to prevent the child unit from being removed from a child's wrist” Crawford: paragraph 6). Modifying Fitzpatrick and Yafuso to include a locked monitored unit that is unlocked using the monitor unit would increase the overall security of the system by preventing unauthorized removal of the monitored device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fitzpatrick and Yafuso according to Crawford.

Regarding claim 14, The automated child monitoring system of claim 10, wherein the imaging sensor is configured to capture one or more images of nearby surroundings of the child, wherein when the child is in a threat situation then the imaging sensor captures real-time images and real-time video of the nearby surroundings. (“The child unit includes a microprocessor, a transceiver, a camera, a speaker, a microphone, and a GPS chip.” Crawford, abstract)

Claim(s) 7, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Yafuso and further in view of Inatomi (US 20120086557).

Regarding claim 7, The automated child monitoring system of claim 1, further comprising determining a movement pattern of the child based on one or more historical locations of the child and the real-time location of the child is not specifically disclosed by Fitzpatrick and Yafuso. Inatomi teaches a child monitoring device that uses location and historical movement data to monitor the child (“Based on movement histories of radio terminals 200 received from server 400, service provider facility 500 performs various kinds of information processing relating to a child monitoring or suchlike service” Inatomi, paragraph 57). Modifying Fitzpatrick and Yafuso to use movement history to monitor the child would increase the overall functionality of the system by providing the user with additional means to monitor for dangerous situations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fitzpatrick and Yafuso according to Inatomi.

Regarding claim 8, The automated child monitoring system of claim 8, further comprising determining a deviation of the real-time location of the child within a pre-defined time interval based on one or more pre-defined rules associated with the movement pattern. (“Mobile unit 200 further includes transmitting means (TX) 203 and receiving means (RX) 205. TX 203 and RX 205 are shown operatively disposed within enclosure 201 in FIG. 2A. In an embodiment, mobile unit 200 may transmit location information to a dispatch center. The mobile unit 200 transmits this information through TX 203, for example, when it determines that its location is within a forbidden area. The dispatch center then determines the location of the mobile unit based on the received information” Yafuso, paragraph 41)

Regarding claim 16, the claim is interpreted and rejected as claims 1, 7, and 10 stated above.

Regarding claim 17, the claim is interpreted and rejected as claim 1 stated above.

Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Yafuso and further in view of Daoura.

Regarding claim 9, The automated child monitoring system of claim 1, wherein the wearable device receives one or more guiding actions associated with the child via the speaker, wherein the one or more guiding actions are provided by the user of the remote device, and wherein the one or more guiding actions discourage the child from performing unhygienic/harmful activities is not specifically disclosed by Fitzpatrick and Yafuso. Fitzpatrick and Yafuso do disclose providing audio communication between monitor and monitored devices (“Additionally, where a mobile unit 200 includes the appropriate hardware such as microphone and speaker, a voice link may be established between the parent unit and the child unit to allow direct communication” Yafuso, paragraph 97). Daoura teaches a monitor/monitored system with guidance message for the monitored device (“FIGS. 4B and 4C illustrate the message-display capability of the LED dot-matrix array 382 of a child minder device 100, according to an embodiment. In the message LED display, shown are the messages, “ARE U HOME” and “BRUSH YOUR TEETH.” These messages are addressed to family members, but other simple messages also may be of use in guiding tour groups (“MEET AT THE STATUTE IN 10 MINUTES”), escorting field trips from schools (“TIME FOR LUNCH”), and coordinating employee actions at trade shows, for example” Daoura, paragraph 139). Modifying Fitzpatrick and Yafuso to provide guidance messages in their audio communications would increase the overall utility of the system by providing the user with means to help the monitored user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fitzpatrick and Yafuso according to Daoura.

Regarding claim 11, The automated child monitoring system of claim 10, wherein the smoke sensor is configured to detect smoke within a pre-defined proximity of the child, wherein the smoke sensor is further configured to detect at least one of: one or more volatile organic compounds, carbon dioxide, formaldehyde, cadmium, and lead. (“Other physical measurements of interest include background noise level, particular sound patterns, radio traffic level, particular radio signals such as from Bluetooth beacons, and so forth. Sensors include photocells, radiation sensors, motion sensors, velocity sensors, accelerometers, jolt sensors, gyroscopes and gyroscopic sensors, gesture sensors, gravitational sensors, magnetic sensors, compass sensors, clock sensors, switch open/closed sensors, vibration sensors, audio-pattern-detection sensors, vehicle-performance sensors, biological-agent sensors, biochemical-agent sensors, pollution sensors, chemical-agent sensors, temperature sensors, humidity sensors, windspeed sensors, pressure sensors, location sensors, proximity sensors, altitude sensors, smoke sensors, oxygen sensors, carbon-monoxide sensors, global-positioning-satellite sensors, relative-radio-signal-strength sensors, and radio-traffic sensors, for example” Daoura, paragraph 130)

Allowable Subject Matter
Claim 12, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689